Exhibit 10.7 Consent of Frontier Oil and Refining Company to the Second Amendment to the Revolving Credit Agreement (Uncommitted) dated as of Maech 8, 2007. Consent of Frontier Oil and Refining Company to the Second Amendment to the Revolving Credit Agreement (Uncommitted) dated as of May 16, 2007. Consent of Frontier Oil and Refining Company to the Second Amendment to the Revolving Credit Agreement (Uncommitted) dated as of January 20, 2009. March 8, 2007 Frontier Oil and Refining Company 4610 S.
